Title: To John Adams from John Henry Petty, Earl Wycombe, 1 March 1794
From: Wycombe, John Henry Petty, Earl
To: Adams, John



Dear Sir
London. March 1. 1794.

I trust you will excuse the liberty I take in introducing to your acquaintance Mr. Talleyrand de Perigord who is preparing to seek an asylum in America. As you are no doubt acquainted with his family and with the distinguished part he acted in the Constituent Assembly of France, it is unnecessary for me to say more than that he has received an order to quit this country in consequence of a power vested in Ministers by the then Bill passed last sessions. This bill has been made in a variety of instances subservient to purposes of private pique, and of unmerited persecution; I believe in no one case more clearly so than in that of Mr. de Talleyrand who is required to depart not upon account of any conduct imputed to him here, but at the instigation of a foreign court. He will I am well convinced meet with a more liberal reception in the United States than he has experienced here with every claim to attention which high birth, uncommon talents, and accomplished manners can bestow. He is accompanied by Mr. Beanmitz likewise a distinguished member of the Constituent Assembly, whom I also beg leave to reccommend to your notice. It is unnecessary for me to say how ready I shall at all times be to recieve your commands on any similar occasion or how truly I am / Dear Sir / Your Obedient & Obliged Humble Servant
Wycombe